Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .




Claim Rejections - 35 USC § 103
Claim(s) 1,2,4-10 is/are rejected under 35 U.S.C. 103 as being unpatentable
over Vu et al (2020/0085369) and Yoshida et al (2019/0380606).
1. A floating electrode for reading bioelectric signal from a biological canal, the floating
electrode comprising a plurality of flexible conductive wires, (Vu teaches electrodes that are
flexible, see at least figures 3b,5 and ¶59-65. However, they are not in the form of a wire.
Yoshida teaches flexible electrodes that are considered to be in the form of a wire, see at least
figures 1,4,10 and ¶30-33. To use electrodes in the shape of a wire would have been obvious
since they would merely yield predictable results, and allow for a greater area of the patient to
be sensed.)
each flexible conductive wire being attachable to an insert adapted to be inserted in the
biological canal and being in communication with a signal processor, (see at least figure 3b of
Vu)

Each flexible conductive wires being adapted to independently move in any direction when squeezed between the biological canal and an outskirt of a portion of the insert being inside the biological canal. ( the electrodes of Vu are flexible  and can move in any direction, see at least ¶59-63.  For example, ¶59 teaches the flexibility feature of the electrodes allow for the device to be comfortably worn during sleep.  If they were not interpedently moveable, such comfort would not exist..  However, they are not in the form of a wire.  As mentioned, to make them into the form of a wire would been obvious since merely predictable results as an obvious design choice.  As mentioned, Yoshida teaches a wire shape.  Alternatively, to replace the electrodes of Vu with the wire electrodes of Yoshida would be a simple substitution yielding predictable results.  Further, the electrode wires of Yoshida are considered to be stretchable and flexible in any direction.  See at least ¶31 of Yoshida which teaches a base which is flexible, such as rubber, and ¶15 which teaches that the electrodes comprise a resin layer that is configured to be stretchable so as to follow along the surface of a sheet material.  Thus, such arrangement is considered to allow for independent movement.)


5. A plug for a biological canal comprising a floating electrode, the plug comprising:

an inner portion to be inserted into the biological canal; an outer portion;(see at least ¶58 of
Vu)

the floating electrode comprising a flexible conductive wire, the flexible conductive wire being:
attached to the inner portion of the plug; disposed over the outskirt of the outer portion; in
communication with a signal processor, wherein the flexible conductive wire is adapted to move in any direction on the outskirt of the outer portion when squeezed between the biological canal and the outskirt of the inner portion being inside the biological canal. ( the electrodes of Vu are flexible  and can move in any direction, see at least ¶59-63.  For example, ¶59 teaches the flexibility feature of the electrodes allow for the device to be comfortably worn during sleep.  If they were not interpedently moveable, such comfort would not exist..  However, they are not in the form of a wire.  As mentioned, to make them into the form of a wire would been obvious since merely predictable results as an obvious design choice.  As mentioned, Yoshida teaches a wire shape.  Alternatively, to replace the electrodes of Vu with the wire electrodes of Yoshida would be a simple substitution yielding predictable results.  Further, the electrode wires of Yoshida are considered to be stretchable and flexible in any direction.  See at least ¶31 of Yoshida which teaches a base which is flexible, such as rubber, and ¶15 which teaches that the electrodes comprise a resin layer that is configured to be stretchable so as to follow along the surface of a sheet material.  Thus, such arrangement is considered to allow for independent movement.)


Re claims 2,4,6-10 see office action of 6/28/22.


Claim(s) 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Vu et al
(2020/0085369) and Yoshida et al (2019/0380606), and Kidmose et al (9,408,552).

See office action of 6/28/22.


Allowable Subject Matter
Claims 11-21 are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott M. Getzow whose telephone number is (571)272-4946. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Scott M. Getzow/Primary Examiner, Art Unit 3792